     Case 2:18-cv-01216 Document 71 Filed 09/12/19 Page 1 of 1 PageID #: 706



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON

JULIA E. BLACKWOOD,

             Plaintiff,

v.                                      Civil Action No. 2:18-cv-1216

BERRY DUNN, LLC and
NICOLE Y. BECNEL,

             Defendants.


                                JUDGMENT ORDER


             Plaintiff’s cause of action for breach of contract and

detrimental reliance, otherwise referred to as plaintiff’s claim

for promissory estoppel, having this day been dismissed with

prejudice as settled and agreed, judgment is hereby awarded and

entered in favor of the above-named defendants and against

plaintiff on all other causes of action in this case, as set

forth in the court’s memorandum opinion and order entered on May

29, 2019, and that plaintiff take nothing on those causes of

action.


             This case is dismissed from the docket and the Clerk

is directed to transmit copies of this order to all counsel of

record.


                          ENTER: September 12, 2019
